 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK BLANKENSHIP,                                 No. 2:19-cv-1032 KJN P
12                        Plaintiff,
13            v.                                           ORDER
14       UNKNOWN,
15                        Defendant.
16

17           Plaintiff, a federal inmate1 and disabled veteran, formerly housed in the Sacramento

18   County Main Jail, filed a letter seeking court intervention in his medical care. No other pleadings

19   have been filed by the plaintiff. In order to commence an action, plaintiff must file a complaint as

20   required by Rule 3 of the Federal Rules of Civil Procedure, and plaintiff must either pay the

21   required filing fee or file an application requesting leave to proceed in forma pauperis.2 See 28

22   U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief until

23
     1
       Court records reflect that plaintiff was convicted in the United States District Court for the
24   District of Hawaii, United States v. Blankenship, No. 12-cr-0641 JMS (D. Hawaii Oct. 1, 2013).
     A court may take judicial notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d
25   801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings in other courts, both within
26   and without the federal judicial system, if those proceedings have a direct relation to matters at
     issue”) (internal quotation omitted).
27
     2
       If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
 1   an action has been properly commenced. Therefore, plaintiff’s filing is placed in the court file

 2   and disregarded. However, plaintiff is provided the opportunity to file a civil rights complaint,

 3   and to submit an application requesting leave to proceed in forma pauperis or to submit the

 4   appropriate filing fee.

 5           In addition, plaintiff did not provide a mailing address. Plaintiff confirms he is a federal

 6   inmate from the federal district court in Honolulu, Hawaii, and was transferred to the Sacramento

 7   County Jail, where he suffered the medical issues described in his letter, but he is “in transit to

 8   unknown,” and has about five months left on his sentence. (ECF No. 1 at 1.) Sacramento County

 9   Inmate Information website reflects that plaintiff is not in custody as of June 12, 2019,

10   (https://www.sacsheriff.com/inmate_information). Similarly, the Federal Bureau of Prisons

11   “Find an inmate” website states that plaintiff, Register No. 83718-022, is “not in BOP custody”

12   (https://www.bop.gov/inmateloc), but that plaintiff’s release date is October 4, 2020. (Id.) In

13   light of plaintiff’s “in transit” status, it is unclear whether service of this order on plaintiff at the

14   Sacramento County Jail will be effective. Thus, in an abundance of caution, the court will serve a

15   copy of this order on plaintiff’s counsel of record in the Hawaii case and ask counsel to forward

16   the order to plaintiff’s last known address.3

17           In accordance with the above, IT IS HEREBY ORDERED that:

18           1. Plaintiff’s letter is denied without prejudice;

19           2. Plaintiff is granted thirty days from the date of service of this order to file a complaint

20   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,
21   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

22   plaintiff must file an original and two copies of the complaint. Plaintiff shall also submit, within

23   thirty days from the date of this order, the application to proceed in forma pauperis on the form

24   provided by the Clerk of Court, or the filing fee in the amount of $400.00.4 Plaintiff’s failure to

25   3
       The record reflects that plaintiff’s petition for writ of certiorari was filed in the United States
26   Supreme Court on May 16, 2019, No. 18-9370, and is presently pending.
     4
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
 1   comply with this order will result in a recommendation that this matter be dismissed;

 2            3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

 3   rights action, and the application to proceed in forma pauperis by a prisoner;

 4            4. In addition to serving this order on plaintiff at the Sacramento County Jail, the Clerk of

 5   the Court is directed to serve a courtesy copy of this order on Peter Christian Wolff, Jr., Office of

 6   the Federal Public Defender, 300 Ala Moana Blvd., Suite 7104, Honolulu, HI 96850; and

 7            5. Peter C. Wolff, Jr., Esq., is requested to forward the order to plaintiff at his last known

 8   address.

 9   Dated: June 14, 2019

10

11

12
     /blan1032.Nocompl
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
